                                                  Case 2:20-cv-01500-APG-NJK Document 5
                                                                                      7 Filed 09/02/20
                                                                                              09/03/20 Page 1 of 2



                                        1    J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                        2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                        3    Las Vegas, NV 89169
                                             Phone: (702) 949-8200
                                        4    Email: cjorgensen@lrrc.com

                                        5    Attorney for Defendant Barclays Bank Delaware
                                 600
                           Suite600
      Las Vegas, NV 89169-5996
                     Pkwy,Suite




                                        6
                   89169-5996
              HughesPkwy,




                                        7                            IN THE UNITED STATES DISTRICT COURT
      HowardHughes




                                                                              DISTRICT OF NEVADA
                NV




                                        8
         Vegas,




                                            Zakari Perry,                                        Case No. 2:20-cv-01500-APG-NJK
 3993Howard




                                        9
     Las




                                                                   Plaintiff,
3993




                                       10
                                            vs.
                                       11                                                        JOINT MOTION AND ORDER TO
                                                                                                 EXTEND DEFENDANT BARCLAYS BANK
                                       12 Trans Union LLC, et al.,                               DELAWARE’S TIME TO RESPOND TO
                                                                                                 COMPLAINT
                                       13                          Defendants.                       [FIRST REQUEST]
                                       14

                                       15

                                       16            COME NOW Plaintiff Zakari Perry (“Plaintiff”) and Defendant Barclays Bank Delaware
                                       17 (“Barclays,” together with Plaintiff, the “Parties”) by counsel and pursuant to Local Rule IA 6-1,

                                       18 jointly move for an extension as follows:

                                       19                                   STATEMENT OF JOINT MOTION
                                       20            1.     On August 12, 2020, Plaintiff filed a Complaint with this Court [ECF No. 1].
                                       21            2.     Barclays was served with the Complaint on or about August 17, 2020.
                                       22            3.     Barclays’ response to the Complaint is due by September 8, 2020. See Fed. R. Civ. P.
                                       23 12(a)(1)(A)(i).

                                       24            4.     The Court may extend a response date either on its own or upon a request made before
                                       25 the time to act has expired. See Fed. R. Civ. P. 6(b)(1)(A). Accordingly, this Joint Motion is timely as

                                       26 September 8, 2020 is the date upon which Barclays is currently required to respond to the Complaint.

                                       27            5.     Further, good cause exists as to the Parties’ requested extension. Barclays requires
                                       28


                                            112203814.1
                                                Case 2:20-cv-01500-APG-NJK Document 5
                                                                                    7 Filed 09/02/20
                                                                                            09/03/20 Page 2 of 2



                                        1 additional time to investigate Plaintiff’s claims and to prepare its response. Moreover, the parties are

                                        2 engaging in preliminary discussions in this matter. These discussions are ongoing. To preserve this

                                        3 Court’s valuable time and resources, and in the interest of judicial economy, the Parties respectfully

                                        4 request a twenty (20) day extension of time for Barclays to respond to the Complaint, through and

                                        5 including September 28, 2020.
                                 600
                           Suite600
      Las Vegas, NV 89169-5996
                     Pkwy,Suite




                                        6            5.   Counsel for Barclays conferred with counsel for Plaintiff regarding this extension and
                   89169-5996
              HughesPkwy,




                                        7 Joint Motion. Counsel for Plaintiff agrees to the requested extension.
      HowardHughes
                NV




                                        8            6.   This Joint Motion is filed in good faith and not for dilatory or other improper purpose.
         Vegas,
 3993Howard




                                        9 Plaintiff would not suffer any prejudice by the Court permitting Barclays the requested extension of
     Las
3993




                                       10 time and has consented to the requested extension.

                                       11            7.   This is the first request for extension of time for Barclays to respond to the Complaint.

                                       12    DATED: September 2, 2020.                    DATED: September 2, 2020.
                                       13
                                             /s/ J Christopher Jorgensen                  /s/ Michael Kind
                                       14    J Christopher Jorgensen (NV Bar #5382)       Michael Kind, Esq. (NV Bar #13903)
                                             Lewis Roca Rothgerber Christie LLP           Kind Law
                                       15    3993 Howard Hughes Pkwy, Suite 600           8860 South Maryland Parkway, Suite 106
                                             Las Vegas, NV 89169                          Las Vegas, NV 89123
                                       16    Tel: 702-949-8200                            Tel: (702) 337-2322
                                       17    Email: cjorgensen@lrrc.com                   mk@kindlaw.com

                                       18    Attorney for Defendant Barclays Bank         Attorney for Plaintiff
                                             Delaware
                                       19

                                       20
                                                                                          ORDER
                                       21
                                                     IT IS SO ORDERED
                                       22

                                       23                                               ______________________________________
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                       24
                                                                                                September 3, 2020
                                                                                        DATED: ______________________________
                                       25

                                       26

                                       27

                                       28


                                            112203814.1
